Torres v Diaz (2017 NY Slip Op 08185)





Torres v Diaz


2017 NY Slip Op 08185


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Acosta, P.J., Tom, Webber, Gesmer, Singh, JJ.


5002 310684/10

[*1]Helen Torres, Plaintiff-Respondent,
vNicola Diaz, Defendant-Respondent, Moustapha Diaby, et al., Defendants-Appellants.


Picciano & Scahill, P.C., Bethpage (Keri A. Wehrheim of counsel), for appellants.
Cascione, Purcigliotti & Galluzzi, P.C., New York (Thomas G. Cascione of counsel), for Helen Torres, respondent.
Marjorie E. Bornes, Brooklyn, for Nicola Diaz, respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson Jr., J.), entered on or about April 10, 2017, which, to the extent appealed from as limited by the briefs, denied defendant Moustache Dhaby's motion to set aside the directed verdict against him and reinstate the jury's verdict, unanimously reversed, on the law and the facts, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint as against defendant Moustapha Dhaby.
The jury's findings that defendant was not negligent, and that his actions were not a substantial factor in causing the subject automobile accident, were not against the weight of the evidence. The jurors could have reasonably found that defendant had a green traffic light in his favor when he drove through the intersection of Manhattan Avenue and West 116th Street, and that codefendant Nicola Diaz failed to stop at the intersection's red traffic signal, causing the accident (see Cooper v Apple Radio Car Serv., 261 AD2d 500 [2d Dept 1999]). As the verdict is supported by a fair interpretation of the evidence (Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]), and there being no grounds to disturb the jury's credibility determinations (see Phillips v Katzman, 90 AD3d 436 [1st Dept 2011]), there was no basis for granting a directed verdict.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK